A final decree for complainant in a suit to quiet title was rendered April 28th, 1923. A rehearing was granted November 9, 1923, and such order was affirmed by this Court October 25, 1924. Walker v. Young, 88 Fla. 298, 102 South Rep. 14.
On April 6, 1925, the complainant filed a motion to vacate, set aside and declare null and void, the order of November 9, 1923, that had been affirmed by this Court.
On April 17, 1925, the Circuit Judge overruled the motion to vacate the order granting a rehearing. Complainant appealed from the order denying the motion to vacate the order granting a rehearing.
The Circuit Judge had no power without leave of this Court to vacate and set aside as void an order that had been affirmed by this Court. See 4 C. J. 1223; Lamb v. State, Fla. 107, South. Rep. 535; State ex rel. Reynolds v. White, 40 Fla. 297, 24 So.2d Rep. 160.
The order appealed from is affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.